REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
Claims 1-3, 5-8, 12-14, 16-18 and 20 are allowed.
Claims 1, 14 and 18 are allowed over the prior art of record since the cited references taken individually or in combination fails to particularly disclose wherein the one or more processors do not record the received message that is determined to be the one of the messages, wherein the one or more processors are further configured to determine whether the received message is an object to the recorded, and determine whether a message determined as an object to be recorded is the one of the messages.
It is noted that the closest prior art, HAN et al. (US 20110004699, Jan. 6,  2011) shows recording unit adapted to record information about the network access point replicating and forwarding the data to the requesting node, the session control unit stand-alone or integrated with another device such as a router or a server.
It is noted that the closest prior art, Martel et al. (US 20180070126, Mar. 8, 2018) shows configured to store the received respective data packets of the first and second media streams in a single shared media stream buffer having at least a pair of separate memory banks according to the determined sequence number indexes.
However, HAN et al. and Martel et al. fails to disclose or render obvious the above underlined limitations as claimed. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Iqbal Zaidi whose telephone number is (571)270-3943.  The examiner can normally be reached on M to Thu 8.a.m to 6.p.m..
	If attempts to reach the above noted Examiner by telephone are unsuccessful, the Examiner’s supervisor, NGO RICKY can be reached on 571-272-3139.
	The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/IQBAL ZAIDI/
Primary Examiner, Art Unit 2464